PER CURIAM.
We affirm all of appellant’s convictions and the sentence for the felony. The state correctly concedes error in appellant’s misdemeanor sentences of community control and the imposition of public defender’s fees. See York v. State, 599 So.2d 199 (Fla. 2d DCA 1992); In re R.B., 582 So.2d 163 (Fla. 4th DCA 1991). Accordingly, the sentences for the misdemeanors are vacated and the imposition of public defender’s fees is stricken.
Affirmed in part, reversed in part, and remanded for resentencing on the misdemeanors.
RYDER, A.C.J., and DANAHY and FRANK, JJ., concur.